ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2011-03-08_ORD_01_NA_01_FR.txt.                                                                                         29




       Opinion individuelle de M. le juge Koroma

[Traduction]

   Doutes sur la plausibilité en tant que critère permettant d’indiquer des mesures
conservatoires — Assertion formulée pour la première fois dans l’affaire relative à
des Questions concernant l’obligation de poursuivre ou d’extrader (Belgique c.
Sénégal) — Absence de précédent dans la jurisprudence constante de la Cour —
Sens différent en anglais et en français — Problème soulevé par l’introduction d’un
tel critère — Difficulté de savoir s’il porte sur les droits, les faits ou les deux —
Fondement sur lequel sont évaluées les prétentions des parties — Nécessaire
transparence de toute nouvelle règle adoptée par la Cour.

   1. Bien qu’ayant voté en faveur de l’ordonnance, je me sens obligé de
faire les observations suivantes concernant la notion de « plausibilité » en
tant que critère aux fins de l’indication de mesures conservatoires, qui
figure aux paragraphes 53 et 54 de l’ordonnance. Outre qu’un tel critère
introduit à mon sens une ambiguïté et une incertitude, on voit mal s’il
porte sur les droits, les faits, ou les deux.
   2. Si ce critère a déjà été appliqué par la Cour en l’affaire relative à des
Questions concernant l’obligation de poursuivre ou d’extrader (Belgique c.
Sénégal), lorsqu’il a été demandé aux Parties de démontrer que leurs
droits étaient « au moins plausibles » 1, il n’en est pas pour autant devenu
partie intégrante de la jurisprudence constante de la Cour en matière de
mesures conservatoires. A dire vrai, cela ne serait guère souhaitable car, en
anglais, le mot « plausibility » est ambigu : il peut qualifier une assertion
qui a toutes les apparences de la vérité, mais qui est en fait spécieuse ou
fausse. Qui plus est, il est difficile de savoir si un tel « critère » fait obliga-
tion au demandeur de démontrer que ses prétentions juridiques sont plau-
sibles, qu’il jouit de certains droits de nature juridique, ou encore que ce
sont ses prétentions d’ordre factuel qui sont plausibles. Jusqu’à présent, il
était simplement exigé de la partie demandant l’indication de mesures
conservatoires qu’elle démontre que ses droits existants étaient menacés.
   3. Le pouvoir d’indiquer des mesures conservatoires que la Cour tient
de l’article 41 de son Statut est essentiel pour sauvegarder les droits des
parties en attendant qu’elle rende sa décision sur le fond 2. Sans cette
faculté, la Cour risquerait bien souvent d’être mise devant un fait accom-
pli ou de voir une question devenir obsolète avant qu’elle n’ait pu se pro-
noncer, ce qui pourrait nuire à son efficacité. Depuis sa création, la Cour
a défini quatre critères devant être remplis pour qu’elle puisse indiquer
des mesures conservatoires en faveur de l’une des parties ou des deux.

   1Mesures conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 151, par. 57.
   2Certaines procédures pénales engagées en France (République du Congo c. France),
mesures conservatoires, ordonnance du 17 juin 2003, C.I.J. Recueil 2003, p. 107, par. 22.

                                                                                         27

                     certaines activités (op. ind. koroma)                               30

Premièrement, les dispositions invoquées par le demandeur doivent
constituer, prima facie, une base sur laquelle pourrait être fondée la com-
pétence. Deuxièmement, et tel qu’indiqué dans l’ordonnance, un lien doit
être établi entre les droits allégués que le demandeur cherche à protéger et
l’objet de l’instance pendante devant elle sur le fond de l’affaire 3. Troisiè-
mement, elle doit être convaincue que l’une ou l’autre partie — voire les
deux — subira un préjudice irréparable ou qu’un dommage irréparable
sera causé aux droits en litige qui constituent l’objet du différend au
fond 4. Quatrièmement, il doit y avoir urgence au sens où il doit exister un
risque réel qu’une action préjudiciable aux droits de l’une ou l’autre partie
ne soit commise avant qu’elle n’ait rendu sa décision définitive 5.
    4. En la présente instance, c’est à juste titre que la Cour a décidé d’indi-
quer des mesures conservatoires. Aussi souscris‑je tant à sa décision qu’à
l’essentiel de son raisonnement. En particulier, je pense qu’il existe effective-
ment un lien entre les mesures sollicitées et les droits de souveraineté reven-
diqués par le demandeur sur le territoire litigieux (ordonnance, par. 60). Il se
peut également que certaines activités du défendeur sur le territoire en ques-
tion déclenchent des conflits susceptibles d’entraîner une atteinte irrémé-
diable à l’intégrité physique de personnes. Enfin, la nature de la zone en
litige et le degré de tension entre les Parties justifiaient que le critère de l’ur-
gence soit examiné en liaison avec celui du préjudice irréparable.
    5. Néanmoins, l’ordonnance se fonde également sur le critère de « plau-
sibilité », au sujet duquel j’ai quelques réserves. Dans son analyse des pré-
tentions du demandeur, il semble que la Cour introduise involontaire-
ment ce critère supplémentaire aux fins de l’indication de mesures
conservatoires. Aux termes de l’ordonnance, « la Cour ne peut exercer ce
pouvoir que si les droits allégués par une partie apparaissent au moins
plausibles » (ibid., par. 53).
    6. Sans être entièrement nouveau, le « critère de plausibilité » a été
énoncé pour la première fois par la Cour en l’affaire Belgique c. Séné‑
gal 6, où il semble être apparu ex nihilo : la Cour n’a pas cité le moindre
précédent confirmant l’existence d’un tel critère, pas davantage qu’elle
n’a expliqué pourquoi elle décidait de l’établir. D’ailleurs, elle n’a même
pas reconnu qu’il s’agissait d’un critère nouveau 7, se contentant de
    3 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), mesures conservatoires, ordonnance
du 15 octobre 2008, C.I.J. Recueil 2008, p. 389, par. 118.
    4 Voir par exemple ibid., p. 392, par. 128.
    5 Ibid., p. 392, par. 129.
    6 Questions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal),

mesures conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 151, par. 57.
    7 Dans l’ordonnance rendue en l’affaire Belgique c. Sénégal, le paragraphe dans lequel

est énoncé ce nouveau critère figure sous le chapeau « Lien entre le droit protégé et les
mesures demandées » et fait immédiatement suite à un paragraphe examinant la nécessité
de l’existence d’un tel lien, même si cette condition est apparemment différente du critère
de plausibilité. La présente ordonnance semble admettre implicitement ce critère en créant
un nouveau chapeau : « Caractère plausible des droits dont la protection est recherchée et
lien entre ces droits et les mesures demandées » (par. 53).

                                                                                         28

                      certaines activités (op. ind. koroma)                                31

l’énoncer en le présentant comme un critère si bien établi qu’il se pas-
sait de toute introduction, explication ou justification. Or il est en
contradiction avec la jurisprudence constante de la Cour, qui impose
au demandeur de démontrer qu’un droit existant est menacé et doit être
protégé.
   7. Selon moi, l’aspect le plus problématique du critère de plausibilité
tient à son caractère imprécis, qui donne l’impression que le seuil utilisé
pour indiquer des mesures conservatoires a été abaissé. En anglais, le mot
« plausible » peut avoir plusieurs sens. La définition qu’en donne l’Oxford
English Dictionary est la suivante : « qui a une apparence ou un air de vérité,
qui semble raisonnable ou valable ; apparemment acceptable ou digne de
confiance (étant parfois sous‑entendu qu’il ne s’agit que d’une appa-
rence) … se dit principalement d’arguments ou de déclarations », « qui a
faussement l’apparence de la raison ou de la vérité ; spécieux » [« [h]aving
an appearance or show of truth, reasonableness, or worth ; apparently
acceptable or trustworthy (sometimes with implication of mere appear-
ance) … [c]hiefly of arguments or statements », « having a false appearance
of reason or veracity ; ­specious » 8]. Lorsqu’il s’applique à un argument, le
terme « specious » est défini comme suit : « plausible, apparemment exact ou
convaincant, mais en réalité captieux ou fallacieux » [« [p]lausible, appa-
rently sound or convincing, but in reality sophistical or fallacious » 9].
   Le mot « plausible » peut également qualifier « un argument, une décla-
ration, etc. … apparemment raisonnable ou vraisemblable … convaincant
mais trompeur [« an argument, statement, etc. … seeming reasonable or
probable … persuasive but deceptive » 10]. Le terme anglais « plausible » a
souvent une connotation négative, laissant entendre, dans le cas d’une
allégation, qu’elle donne globalement l’impression d’être fidèle à la vérité,
mais qu’elle est en réalité spécieuse, vraie en partie seulement, voire tota-
lement fausse. Une autre définition du mot « plausible » est « superficielle-
ment exact, raisonnable ou valable mais souvent spécieux » [« superficially
fair, reasonable or valuable but often specious » 11].
   8. On ne saurait dès lors, compte tenu de son caractère ambigu ou
imprécis en anglais, faire de cette notion un critère juridique auquel les
parties doivent satisfaire pour que la Cour intervienne en indiquant des
mesures conservatoires, et ce d’autant plus que celle-ci a confirmé le
caractère contraignant de ses ordonnances en la matière. Ce critère pour-
rait même être l’occasion pour les parties de présenter des demandes spé-
cieuses qui, paraissant à première vue crédibles, inciteraient la Cour à
indiquer à tort des mesures conservatoires.
   9. Je crois comprendre que le mot « plausible » a une signification
quelque peu différente en français. Comme indiqué plus haut, ce critère a

    8 Oxford English Dictionary, 1989, vol. XI, p. 1011 ; et Oxford English Dictionary Online ;

les italiques sont de moi.
    9 Oxford English Dictionary, 1989, vol. XVI, p. 161.
    10 The Concise Oxford Dictionary of Current English, 1995, p. 1047.
    11 Merriam Webster’s Online Dictionary.



                                                                                            29

                    certaines activités (op. ind. koroma)                             32

été retenu pour la première fois en l’affaire Belgique c. Sénégal, dont le
texte français est le texte faisant foi. En français, m’a‑t‑il été précisé, le
mot a une connotation uniquement positive et reflète donc sans doute
mieux l’intention qui était celle de la Cour lorsqu’elle l’a utilisé pour la
première fois.
   10. Le critère de plausibilité retenu par la Cour pose à mon avis un
autre problème, celui de savoir s’il s’applique aux droits de nature juri-
dique, aux faits, ou aux uns et aux autres à la fois. Dans l’affaire Bel‑
gique c. Sénégal, il semble que la Cour se soit référée aux premiers. La
Belgique affirmait, entre autres, que la convention contre la torture lui
conférait le droit d’exercer des poursuites pénales contre M. Habré 12. La
Cour, après avoir énoncé le critère de plausibilité, a déclaré que « [les]
droits [revendiqués par la Belgique], en tant que fondés sur une interpré-
tation possible de la convention contre la torture, apparaiss[aient] en
conséquence plausibles » 13. Elle s’est donc cantonnée à une analyse juri-
dique, cherchant à déterminer s’il était plausible que la convention contre
la torture confère à la Belgique le droit d’engager des poursuites pénales
contre un tortionnaire présumé.
   11. Toutefois, c’est sur la plausibilité d’allégations factuelles du
Costa Rica que la Cour a dû se prononcer dans la présente ordonnance.
Les droits en cause étaient, notamment, ceux du Costa Rica à la souverai-
neté et à l’intégrité territoriale (ordonnance, par. 1‑3). L’argument selon
lequel le Costa Rica détiendrait de tels droits est de toute évidence « plau-
sible » d’un point de vue juridique, puisque ces droits sont consacrés par
l’article 2 de la Charte des Nations Unies. Le fait que le Costa Rica puisse
y prétendre va tellement de soi qu’il n’y a pas eu lieu pour la Cour d’en
apprécier la légitimité ou la plausibilité dans son ordonnance. Ce qu’elle
a en revanche cherché à établir, c’est si « le titre de souveraineté revendi-
qué par le Costa Rica sur l’entièreté de Isla Portillos [était] plausible »
(ibid., par. 58).
   12. Le critère de plausibilité pèche, comme nous l’avons dit, par son
ambiguïté et son imprécision. Il est difficile, à la lecture de l’ordonnance,
de savoir si la Cour exige de l’Etat sollicitant des mesures conservatoires
qu’il démontre le caractère plausible de ses prétentions juridiques ou celui
de ses allégations factuelles, ou des unes et des autres.
   13. Selon moi, il aurait été intéressant d’énoncer un critère clair per-
mettant d’évaluer, prima facie, la légitimité des prétentions d’un deman-
deur au stade des mesures conservatoires. Un tel critère, déjà appliqué
par de nombreuses juridictions internes de common law, contribuerait à
éviter que les parties n’aient abusivement recours à la procédure de
demande en indication de mesures conservatoires. En particulier, il les
dissuaderait de faire valoir des droits manifestement infondés dans le seul

   12 Questions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal),

mesures conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 142,
par. 14.
   13 Ibid., p. 152, par. 60.



                                                                                       30

                    certaines activités (op. ind. koroma)                             33

but d’obtenir des mesures conservatoires destinées à empêcher la partie
adverse d’entreprendre toute action nouvelle avant que la Cour ne se pro-
nonce sur le fond. Ce critère serait en un sens comparable à celui déjà
requis d’une compétence prima facie de la Cour. Comme celui‑ci, il ferait
obligation à une partie de démontrer qu’elle a des chances raisonnables
d’obtenir gain de cause sur le fond avant que la Cour ne décide d’indiquer
des mesures conservatoires en sa faveur.
   14. Lorsqu’elle s’est prononcée sur une demande en indication de
mesures conservatoires, la Cour a parfois été amenée à apprécier de
manière informelle la légitimité des prétentions d’une partie. Dans l’af-
faire des Activités armées sur le territoire du Congo, par exemple, elle a
noté que les droits en litige étaient notamment les droits du Congo « à la
souveraineté et à l’intégrité territoriale, à l’intégrité de ses biens et de ses
ressources naturelles » 14. La Cour a ajouté qu’il n’était pas « contesté
[que] … des forces ougandaises se trouv[ai]ent sur le territoire du Congo,
[et] que des combats [avaie]nt opposé sur ce territoire ces forces à celles
d’un Etat voisin » 15. Autrement dit, les droits du Congo étaient claire-
ment en cause.
   15. Dans de nombreuses ordonnances en indication de mesures conser-
vatoires, l’analyse faite par la Cour des questions relatives à la compé-
tence ou au préjudice irréparable a également confirmé la crédibilité des
prétentions d’une partie. Les extraits ci‑dessus tirés de l’ordonnance en
indication de mesures conservatoires en l’affaire des Activités armées font
ainsi partie du raisonnement suivi par la Cour pour établir l’existence
d’un risque de préjudice irréparable.
   16. Toute la difficulté consiste à définir ce que devrait être le critère
recherché. La Cour pourrait revenir à une approche comparable à celle
qui est la sienne lorsqu’elle apprécie sa compétence au stade des mesures
conservatoires, selon laquelle la partie intéressée est tenue d’établir,
prima facie, le bien‑fondé de sa thèse — autrement dit, de fournir des élé-
ments de preuve qui, à eux seuls, permettent d’établir qu’elle peut pré-
tendre à certains droits. La Cour pourrait aussi exiger que les droits allé-
gués par cette partie soient fondés sur une interprétation raisonnable du
droit ou des faits.
   17. Quoi qu’il en soit, si la Cour décide effectivement d’adopter un
nouveau critère, elle doit le faire de manière transparente, en en expli-
quant les raisons. Elle pourrait, par exemple, déclarer que l’existence d’un
tel critère est importante pour éviter que la Cour n’indique des mesures
conservatoires en faveur d’une partie qui forme des demandes abusives
ou qui n’a guère de chances d’obtenir gain de cause sur le fond.
   18. Rendre une ordonnance en indication de mesures conservatoires en
se fondant sur le critère de la plausibilité pourrait se révéler une erreur.

   14 Activités armées sur le territoire du Congo (République démocratique du Congo

c. Ouganda), mesures conservatoires, ordonnance du 1er juillet 2000, C.I.J. Recueil 2000,
p. 127, par. 40.
   15 Ibid., p. 128, par. 42.



                                                                                      31

                 certaines activités (op. ind. koroma)                  34

Pour paraphraser le philosophe du XVIIIe siècle Edmund Burke, des projets
très plausibles, aux débuts très prometteurs, ont souvent des conséquences
malheureuses. C’est là une observation que nous devrions garder à l’esprit.

                                           (Signé) Abdul G. Koroma.




                                                                        32

